Exhibit 10.7

 

SECOND AMENDMENT TO THE

DONNELLEY FINANCIAL SOLUTIONS, INC.

AMENDED AND RESTATED 2016 PERFORMANCE INCENTIVE PLAN

 

THIS SECOND AMENDMENT TO THE DONNELLEY FINANCIAL SOLUTIONS, INC. AMENDED AND
RESTATED 2016 PERFORMANCE INCENTIVE PLAN (this “Amendment”), is made and adopted
as of June 27, 2019, by the Board of Directors (the “Board”) of Donnelley
Financial Solutions, Inc. (the “Company”). Capitalized terms used but not
otherwise defined herein shall have the respective meanings ascribed to them in
the Donnelley Financial Solutions, Inc. Amended and Restated 2016 Performance
Incentive Plan (the “Plan”).

 

1.

Section 2 of Article VI of the Plan is hereby amended by deleting the following
penultimate sentence thereof:

“An agreement relating to a grant or award hereunder may not provide for shares
of common stock to be withheld having an aggregate fair market value in excess
of the minimum amount of taxes required to be withheld.”

 

2.

This Amendment will become effective and incorporated into the Plan as of the
date hereof.

 

3.

Except as expressly set forth herein, the Plan shall remain in full force and
effect.

 

 

SC1:4955782.2